DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 01/24/2022. Claims 1, 12, 22 are amended. Claims 11, 15, 23 are cancelled. Claims 1-10, 12-14, 16-22 are now pending.
Allowable Subject Matter
Claims 1-10, 12-14, 16-22 are allowed.
As of claim 1, the closest prior art Munday (US 20070258119 A1) an optical system 100 includes a modulated laser 60 for producing a coherent light beam 12 and a scanner 30 for deflecting the light beam 12 in accordance with control signals from a controller. A photoresist coated plate or other holographic supporting medium is located at the output plane 200a or 200b and it is here where the hologram is formed. The photoresist coated plate is typically supported so that relative displacement is achieved between the system and the photoresist coated plate (or other holographic supporting medium), so that pixels can be defined at different locations on the photoresist coated plate. Munday does not anticipate or render obvious, alone or in combination, wherein the first beam delivery path intersects the predefined plane at a first angle, the second beam delivery path intersects the predefined plane at a second angle, and a first pulse from the first beam delivery path and a second pulse from the second beam delivery path are coincident at the focal point to enable creation of a multiphoton non-linear 
Claims 2-10 are allowed as being dependent on claim 1.
As of claim 12, the closest prior art Munday (US 2007/0258119 A1) an optical system 100 includes a modulated laser 60 for producing a coherent light beam 12 and a scanner 30 for deflecting the light beam 12 in accordance with control signals from a controller. A photoresist coated plate or other holographic supporting medium is located at the output plane 200a or 200b and it is here where the hologram is formed. The photoresist coated plate is typically supported so that relative displacement is achieved between the system and the photoresist coated plate (or other holographic supporting medium), so that pixels can be defined at different locations on the photoresist coated plate. Munday does not anticipate or render obvious, alone or in combination, the first beam delivery path intersecting the predefined plane at a first angle, and the second beam delivery path 3Serial Number: 16/564,307 Attorney Docket: MDT-004-US intersecting the predefined plane at a second angle, wherein a first pulse from the first beam delivery path and a second pulse from the second beam delivery path are coincident at the focal point, the focal point being on a specific layer of the substrate; and creating a multiphoton non-linear excitation at the focal point.
Claims 13-14, 16-21 are allowed as being dependent on claim 12.
As of claim 22, the closest prior art Munday (US 2007/0258119 A1) an optical system 100 includes a modulated laser 60 for producing a coherent light beam 12 and a scanner 30 for deflecting the light beam 12 in accordance with control signals from a controller. A photoresist coated plate or other holographic supporting medium is located at the output plane 200a or 200b and it is here where the hologram is formed. The 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Raksi et al. (US 20110028957 A1) teaches a laser system for ophthalmic surgery that includes a laser source to produce a surgical pulsed laser beam, an XY scanner to XY scan the surgical pulsed laser beam in transverse directions, a Z scanner, to Z scan the XY scanned surgical laser beam along an optical axis, one or more auxiliary optical unit, generating auxiliary light, and an objective, to provide a shared optical pathway for the XYZ scanned surgical laser beam and the auxiliary light 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882